BATTS, Circuit Judge.
[1] Suit was instituted in the District Court of the Canal Zone by defendant in error Moyers against the Panama Electric Company, for injuries to an automobile, resulting from an accident which occurred in the republic of Panama. The defendant asked for an instructed verdict, based upon the fact that no . evidence was introduced of, the law of the republic of Panama. Failure to give the requested charge was erroneous. Panama Electric Co. v. Moyers, 249 Fed. 19, 161 C. C. A. 79.
[2] Attorney for plaintiff, in the argument to the jury, made use of the following language:
“Gentlemen of the Jury: A former jury has rendered a verdict in favor of. this plaintiff for $1,000; the defendant then took advantage of a number of technicalities, and appealed the case to the United States Circuit Court of Appeals in New Orleans, and that court, on a pure technicality, reversed the-case, and the plaintiff, who was a poor man, has been forced to expend a large sum of money — in all several hundred dollars — to fight this appeal. The defendant is a rich corporation, with plenty of money, and has attorneys employed by.the year, and it, like all other large corporations, resorts to technicalities and subterfuges to keep a man like this plaintiff out of his money, and this company is now preparing to appeal from the verdict that you will render, and it will keep on fighting the case clear to the Supreme Court of the United States, simply because it has plenty of money and the plaintiff has none.”
The court stated that this argument was proper, “as it dealt with things that were matters of record in the case.” The argument dealt with matters not in the case, and which could not have been properly in the case. It was inherently improper, it was improperly approved by the District Judge, and it' was necessarily prejudicial. The failure of the trial judge, upon request of defendant, to instruct the jury to disregard the remarks, was erroneous.
This is the second reversal of a judgment for plaintiff. If the plaintiff has a case entitling him to damages, it is to be regretted that his attorney and the court have not permitted him to have the benefit of a trial in accordance with. law.
The judgment is reversed.